Title: To Benjamin Franklin from Le Roy, [18 May 1781]
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


vendredy matin [May 18, 1781]
Voulez vous bien que je vous demande, mon illustre Docteur, ce qui en est de lavantage, qu’on dit que Le Genl Greene a remporté Sur le General Cornwallis, dans la caroline Septentrionale; loin d’en avoir été battu, comme l’ont dit, des lettres d’Ecosse? Si vous avez recu quelques nouvelles d’Amerique à ce Sujet, ou Si notre cour en a euës? Un mot De réponse seulement par Monsieur votre petit fils, qui Jespere voudra bien avoir cette complaisance pour moi.
Je comptois aller Dimanche prochain vous demander à dîner et vous rappeller ma Sollicitation, pour M. Boys mais un dîner où Mde Le Roy m’a engagé, et qui me contrarie beaucoup, m’en empêche. Adieu Mon Illustre Docteur. Je ne puis assez vous dire et vous répéter, combien Je vous Suis véritablement attaché, pour la vie
Le Roy
Mille et mille complimens à Monsieur votre petit fils.
 
Addressed: a Monsieur / Monsieur Franklin / Ministre Plenipotentiaire / des etats unis de l’Amèrique / Septentrionale en Son hôtel / à Passy
